Name: 1999/301/EC: Commission Decision of 30 April 1999 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Communiy and amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, fresh meat and meat products [notified under document number C(1999) 1165] (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  animal product;  trade;  cooperation policy;  means of agricultural production
 Date Published: 1999-05-05

 Avis juridique important|31999D03011999/301/EC: Commission Decision of 30 April 1999 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Communiy and amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, fresh meat and meat products [notified under document number C(1999) 1165] (Text with EEA relevance) Official Journal L 117 , 05/05/1999 P. 0052 - 0057COMMISSION DECISIONof 30 April 1999amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Communiy and amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, fresh meat and meat products(notified under document number C(1999) 1165)(Text with EEA relevance)(1999/301/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Article 3(1), Article 4(1) and Article 18(1) thereof,Having regard to Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stock farming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC(3), and in particular Article 11 thereof,(1) Whereas a list of establishments in the United States of America, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 87/257/EEC(4), as last amended by Decision 1999/220/EC(5); whereas that list may be amended at any time in the light of the results of Community inspections carried out in the United States of America;(2) Whereas routine inspections made in application of Article 5 of Directive 72/462/EEC have revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be maintained or entered on the said list;(3) Whereas the list of establishments must be amended accordingly;(4) Whereas Member States can only import fresh meat including offal from third countries or parts of third countries appearing on a list established by the Council upon a proposal from the Commission;(5) Whereas the list of these third countries or parts thereof is contained in Council Decision 79/542/EEC(6), as last amended by Commission Decision 1999/236/EC(7);(6) Whereas the United States of America appears on this list as a third country from which the Member States are authorised to import fresh meat and meat products;(7) Whereas Directive 96/22/EC prohibits the use of certain substances having a hormonal action for growth promotion;(8) Whereas the import of fresh meat from third countries in which the use of certain substances having a hormonal action for growth promotion is not prohibited is subject to the presentation of guarantees at least equivalent to the rules laid down for Community production;(9) Whereas several inspection missions carried out in the United States of America have revealed deficiencies in the implementation of the conditions agreed between the United States of America and the European Community for control of residues;(10) Whereas sampling and analyses, for detection of residues of hormones in fresh bovine meat and liver imported from the United States of America intended for human consumption, have shown the presence of xenobiotic growth promoting hormones;(11) Whereas the situation requires an immediate intensification of import checks for residues of growth-promoting hormones to be carried out on fresh bovine meat including offal imported from the United States of America; whereas the intensity and organisation of these checks have been set down in Decision 1999/302/EC(8);(12) Whereas in circumstances like those described above, the relevant Community legislation and international agreements applicable in this case enable the European Community to suspend imports from the United States of America; whereas a limited period of time should be provided for the United States of America to take the necessary measures and action required to satisfy objectively that the level of sanitary protection applied in the European Community is respected;(13) Whereas the United States of America should therefore be suspended from the list of third countries from which the Member States are authorised to import fresh bovine meat for human consumption with effect from 15 June 1999; whereas, suspension of imports, in the circumstances of the present case, is the only type of measure that is reasonably available to the European Community;(14) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 87/257/EEC is hereby replaced by the Annex hereto.Article 2Part I of the Annex to Decision 79/542/EEC is amended as follows:1. the line ">TABLE>"is replaced by: ">TABLE>";2. the following footnote is added after "o = unauthorised"; "s = suspended for export of product for human consumption".Article 3The Member States shall alter the measures they apply in trade in order to bring them into line with Article 2 of this Decision and Decision 1999/302/EC. They shall immediately inform the Commission thereof.Article 4The provisions of Article 2 shall be reviewed following information on the evolution of the situation and guarantees supplied by the competent authorities of the United States of America.Article 51. Article 1 shall apply from the date of notification of this Decision.2. Article 2 shall apply from 15 June 1999.Article 6This Decision is addressed to the Member States.Done at Brussels, 30 April 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 125, 23.5.1996, p. 3.(4) OJ L 121, 9.5.1987, p. 55.(5) OJ L 80, 25.3.1999, p. 29.(6) OJ L 146, 14.6.1979, p. 15.(7) OJ L 87, 31.3.1999, p. 13.(8) See page 58 of this Official Journal.ANNEXList of establishments in the United States of America approved for the purpose of importing fresh meat into the Community>TABLE>